EXHIBIT 10.1

CROWN Packaging Europe GmbH

Baarermatte

CH-6340 BAAR

Switzerland

Mr. Christopher HOMFRAY

Dear Christopher:

We are pleased to confirm our employment offer to you with effect from
January 1, 2011. The terms and conditions associated with this offer of
employment are described in this document, together with its various appendices
(“Employment Agreement”).

By signing this document, you and Crown Packaging Europe GMBH (“Company”) enter
into an employment contract and agree that this Employment Agreement, together
with its appendices and any other documents or general Company policies referred
to herein, constitutes the entire agreement and understanding between us with
respect to your employment with the Company. Except as specifically provided in
Section 9 below, this Employment Agreement fully supersedes any prior agreements
or understandings by and between you and the Company or any of its affiliates
regarding your employment and compensation.

 

1. Position. You are appointed to the position of President of the Company and
will report to the President of Crown Holdings, Inc. who will determine your
duties and responsibilities, as well as your specific objectives to be achieved.

 

2. Duration. This Employment Agreement is concluded for a period of one year
unless sooner terminated as provided herein. Except as otherwise provided
herein, unless either party gives written notice to the other party at least 30
days before any anniversary of the effective date that the term hereunder shall
not be extended beyond its then term, the term shall automatically be extended
for an additional one year period from each anniversary. Notwithstanding the
foregoing, unless terminated earlier, this Employment Agreement will end without
notice at the end of the month during which you reach age 65.

 

3. Probation. There will be no probationary period.

 

4. Location. Your normal place of employment is located in the canton of Zug,
Switzerland, although your job may require business travel as appropriate and as
approved by your management according to the terms of the Company Business
Travel & Expense Reimbursement Policy.

 

5. Working time. Normal office working time is 40 hours per week. Given the
nature of your position, you are expected to devote such time as is necessary to
the performance of your duties. Any overtime work or additional tasks performed
will be fully compensated by the salary according to the paragraph below.



--------------------------------------------------------------------------------

6. Salary. You will be paid an annual gross salary of CHF 551.000 which will be
paid in twelve equal installments by bank transfer at the end of each calendar
month. Salaries are reviewed annually on January 1st. Increases are not
automatic and any increase determined will be communicated to you in writing.

 

7. Incentive. You will continue to participate in an annual discretionary
incentive bonus plan according to the management incentive policy as amended
from time to time by the Compensation Committee of Crown Holdings, Inc., the
ultimate parent company of the Company. The annual incentive bonus plans are by
their nature discretionary and the Company reserves the right to modify the
nature and terms of its incentive plans from time to time and will inform you
accordingly. Your base bonus entitlement will be 80% and the terms of the 2011
incentive plan will be provided to you in due course.

 

8. Deductions. The Company will deduct from your gross salary, as well as from
any bonus paid, all applicable employee contributions, (e.g., social security
schemes, AHV/IV, EO, ALV, etc.), the premiums for the pension fund (BVG) as well
as the applicable taxes, if any, payable by you in accordance with the
respective Swiss laws and regulations.

 

9. Taxes. All taxes and social charges (UK and Switzerland) will be your
responsibility, whether they relate to past or future employment. The Company
will continue to provide you with KPMG (or equivalent) advice on your tax
matters. In addition, the tax equalization provision contained in your prior
employment agreement dated July 12, 2006 will continue to apply to your
employment prior to January 1, 2011, with respect to French taxes in accordance
with past practice.

 

10. Termination. Your notice period is 6 months on either side. In the event of
a dismissal (other than for cause) or redundancy, you will be entitled to a
severance payment of 12 months’ base salary. This entitlement to payment is
subject to your compliance with all duties and obligations under this Employment
Agreement. The severance payment will not apply in case of your resignation or
retirement. Applicable statutory social security contributions and taxes will be
deducted from any gross termination payment. The Company reserves the right to
release you from your obligation to work anytime.

 

11. Seniority. In assessing your rights based on seniority, the date of
4 September 1995 will be taken into consideration.

 

12. Expenses. You will be entitled to reimbursement for all expenses incurred in
the ordinary course of your job. Terms and conditions of the Company’s expense
reimbursement regulations (as detailed in the CFAP as amended from time to time)
will apply.

 

13. Car. You will be provided with a car in line with the Company’s car policy.

 

14. Vacation. You will be entitled to 25 days paid vacation per calendar year.
Vacation will be taken at times mutually agreed with your direct report
specified in Section 1 above. In the event of termination of your employment
during the year, your holiday entitlement will be proportional.



--------------------------------------------------------------------------------

15. School fees. For your children in secondary education, we will cover school
fees up to the value of the fees charged at the International School of Baar.

 

16. Sickness and accident cover. You are insured under a daily sickness benefits
insurance against loss of income resulting in case of sickness, replacing the
Company’s respective statutory obligation. The commencement, duration and extent
of insurance coverage as well as the benefits are according to the insurance
policy. During the waiting period of 60 days, the Company shall pay your full
salary, but in no event after the expiration of the employment relationship. The
premiums for the daily sickness benefits insurance shall be borne by the
Company.

You are insured against occupational and non-occupational accidents and against
occupational diseases in accordance with the statutory provisions. There is
additional accident insurance in place to increase coverage above the maximum
salary statutorily insured. The commencement, duration and extent of insurance
coverage as well as the additional benefits are according to the insurance
policy. The premiums for these insurances shall be borne by the Company.

If you are unable to attend work due to sickness or accident or any other
reason, you must immediately notify the Company indicating the reason for being
absent at that time and the likely duration of the absence. You must keep the
Company informed as to the continuation and likely duration of the absence. If
you are unable to work due to illness or an accident, for more than three
working days, a medical certificate from your doctor must be provided to the
Company. In any event, the Company has the right to have you examined by a
doctor of its choice and at its expense.

 

17. Health Insurance. The law requires that you insure yourself and your family
for medical purposes (except accident insurance which is covered in section 16).

 

18. Pension plan. You are required to participate in the second pillar pension
arrangement provided by the Company. The management of the pension fund and of
your and the Company’s contributions to it are according to the applicable
regulations of the Company’s pension fund institution. A document describing the
pension arrangements will be provided to you. Effective January 1, 2011, you
will be a deferred pensioner under the UK Metalbox Pension Scheme. In addition,
you will continue to participate in the Crown Senior Executive Retirement Plan
(“SERP”) as in effect from time to time. Your original effective date in the
SERP (January 1, 2008) shall continue to apply.

 

19. Data protection. The Company undertakes to keep data it holds regarding you
confidential. You agree, however, that the Company may forward data concerning
you to its affiliated companies in Switzerland and abroad to the extent that it
is necessary for the proper functioning of the administration of this contract
and of the management of the Company’s or its affiliates affairs.



--------------------------------------------------------------------------------

20. Intellectual Property: The rights to all inventions and designs related to
any of the businesses of the Company or any of its affiliates, made or conceived
in part or wholly by you individually or jointly during the duration of your
employment contract belong to the Company regardless of whether they are legally
protected.

Other rights to any work products and any know-how which you create or in which
creation you participate while performing your employment activity belong
exclusively to the Company. To the extent that work products (e.g., software,
reports, documentations) are protected by copyrights, you hereby assign to the
Company any and all rights related to such work products, particularly the
copyright and any and all rights of use, including the rights of production and
duplication, of publishing, to use, to license or to sell, to distribute over
data or online media, to modify and develop further as well to develop new
products on the basis of your work product or on the basis of parts of such work
product.

You waive the right to be named as author or inventor.

The Company is not obligated to exercise its rights set forth in the preceding
paragraphs. The Company is entitled to designate itself as the exclusive owner
of the patent rights, copyrights and other rights related to the work products.

 

21. Business Conduct and Ethics Policy. The Company is committed to conducting
business in an ethical manner. The Policy can be viewed on the Company Intranet
and you are required to reacquaint yourself with it from time to time.

 

22. Exclusivity and conflicts of interest. You agree to perform the work
assigned to you diligently and carefully and to observe in good faith directives
and specific instructions. You acknowledge that your function requires an
exacting degree of loyalty to the Company and you agree to refrain from any
activities which could have an adverse effect on or conflict with the Company’s
interests. In the event of a conflict of interest arising, you agree to inform
your direct manager immediately.

In particular, you agree that you will not:

 

  •  

directly or indirectly advise, provide your services as a president, member of
the Board of Directors, employee, agent etc. to or perform duties for another
firm, person, company or other organization (against payment or without payment)
without the prior written permission of the Company;

 

  •  

possess an equity investment of more than 1% of the voting capital of any
organization with which the Company or any affiliate of the Company keeps
business relations or is in competition;

 

  •  

accept any payments, gifts, loans or other benefits in connection with your
services under this Employment Agreement, except for usual complimentary gifts
of low value at the end of the year or at closing of a project;

 

  •  

transact private investments or build up business relations which may compromise
the interests of the Company and its affiliates on your behalf and for own
account.



--------------------------------------------------------------------------------

23. Confidential information. During your employment and after its termination,
you shall neither communicate to third parties nor make use of any confidential
information which you learn during your working relation with the Company.
Confidential information will comprise anything for which it cannot be shown
that it was already in the public domain at the relevant point in time,
particularly information about any kind of know-how (e.g., inventions,
developments, data collections, procedures and concepts, business relationships
and clients) which is relevant for the Company or for persons who stand in
relation or cooperate with the Company.

 

24. Non-competition. During your employment and for a period of one year
following its termination, you agree to refrain from engaging in any activity
which is directly or indirectly competitive to the businesses of the Company or
any of its affiliates anywhere in the world related to the field of metal
packaging. In particular, you agree that you will not:

 

  •  

be employed by or render services or advice to a business whose products or
activities compete in whole or in part with the products or activities of the
Company or any of its affiliates;

 

  •  

directly or indirectly engage or invest in or establish any business whose
products or activities compete in whole or in part with the products or
activities of the Company or any of its affiliates; provided, however, that you
may purchase or otherwise acquire up to (but not more than) five percent of any
class of securities of any publicly traded corporation or other publicly traded
entity (but without otherwise participating in the activities of such
corporations or entities); and

 

  •  

solicit, interfere with or endeavor to entice away from the Company any person
who is employed by the Company.

 

25. Company property. The Company will provide you with all equipment necessary
for the proper execution of your duties. Upon notice of termination of your
employment, and in no case later than the date on which the employment is
terminated, you will return all equipment, work products and documents
concerning or belonging to the Company. This includes cars, computers,
telephones, etc. It also includes computer equipment and files, source codes and
documentation. It is understood and agreed that copying or duplicating of such
work products and records for private or other purposes is not permissible.

 

26. Documents. The following documents (“Documents”) will be provided to you:

 

  •  

Regulations of the Company’s Board of Directors

 

  •  

Expense reimbursement regulations

 

  •  

Accident insurance regulations

 

  •  

Daily sickness benefits insurance regulations

 

  •  

Pension fund regulations

The Company reserves the right to modify these Documents from time to time as it
deems appropriate.



--------------------------------------------------------------------------------

27. Jurisdiction. This Employment Agreement will be governed by and construed in
accordance with the laws of Switzerland. The place of jurisdiction for all
disputes arising out of or in connection with this Employment Agreement,
including disputes on its conclusion, binding effect, amendment and termination,
shall be Zug, Switzerland.

This Agreement has been executed in two (2) originals.

 

For Crown Packaging Europe GMBH     /s/ John Conway    

/s/ Timothy Donahue

John CONWAY, Director     Timothy DONAHUE, Director May 4, 2011     May 4, 2011
/s/ Christopher Homfray       Mr. Christopher HOMFRAY     May 4, 2011    